 



Exhibit 10.1
(EARTHWISE ENERGY, INC. LOGO) [d30989d3098990.gif]
Energy, Inc.
 
 
3182 Royal Lane | Dallas, Texas | 75229 | PH: 214-353-0606 | FX: 214-353-0607 |
www.earthwise.cbiz
 
 
November 30, 2005
Mr. Tim Burroughs, President
TBX Resources, Inc.
Gulftex Operating, Inc.
3030 LBJ Freeway, Suite 1320
Dallas, Texas 75234
RE: Conditional Statement of Project Status
Dear Tim:
          This letter agreement (the “Agreement”) with our signature and your
signature of acceptance below will confirm that the parties; Earthwise Energy,
Inc. (“EEI”), TBX Resources, Inc. (“TBX”), and Gulftex Operating, Inc.
(“Gulftex”) hereof have agreed, to enter into this Agreement and its provisions
as set forth below:

1.   Funding. Prior to this Agreement EEI informed TBX and Gulftex of the
formation of Energy Partners International (“EPI”) as a Texas Joint Venture
General Partnership with EEI serving as its Managing Venturer. EEI and EPI
confirm their agreement with Gulftex, as the “Issuer” of a certain Texas Joint
Venture General Partnership to be known as “Six Wells JV” or other such name as
the organizers thereof may select, to make an investment of $6,000,000 (six
million dollars) in said joint venture to be divided between six Barnett Shale
wells to be drilled in the geographic area of the Barnett Shale commonly known
as the “Core Area” that are expected to be drilled in 2006. Further, EEI and EPI
hereby authorize Gulftex, as the Managing Venture of the Six Wells JV, to enter
into a binding subscription agreement with TBX to transfer up to 50% of the
membership interest in the Six Wells JV to TBX in exchange for the proper amount
of shares of the common stock of TBX at a conversion price of 3.75 per share or
a total of 800,000 shares. As such, TBX will effectively receive one half
interest in the joint venture which has $6,000,000 in capital which it intends
to invest in the above described wells in the Barnett Shale.   2.   Disclosure.
It is understood by the parties that TBX is a public entity and that this
Agreement is a material agreement for the purposes of disclosure and that TBX
will be required to file an 8-K or similar filing with the Securities and
Exchange Commission disclosing the terms of this Agreement.   3.   Amendment.
The parties hereto agree that the transactions herein contemplated and/or agreed
may be amended, changed, or modified by mutual written agreement of the parties.

Whereby we have set our hands as of the date first written above.

          EARTHWISE ENERGY, INC.   TBX RESOURCES, INC.
 
        /s/ Steven C. Howard   /s/ Tim Burroughs       Steven C. Howard,
President   Tim Burroughs, President
 
       
 
        Energy Partners International, a Texas Joint Venture Gulftex Operating.
Inc.
 
       
By:
  /s/ Steven C. Howard, President   /s/ Tim Burroughs
 
       
 
  Earthwise Energy, Inc. Managing Venturer   Tim Burroughs, President

